UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                        -against-

 JORGE NAVARRO, ERICA GARCIA, MARCOS
 ZULUETA, MICHAEL TANNUZZO, GREGORY
 SKELTON, ROSS COHEN, SETH FISHMAN,                                    1:20-cr-160
 LISA GIANNELLI, JORDAN FISHMAN, RICK
 DANE, JR., CHRISTOPHER OAKES, JASON                                     ORDER
 SERVIS, KRISTIAN RHEIN, MICHAEL KEGLEY,
 JR., ALEXANDER CHAN, HENRY ARGUETA,
 NICHOLAS SURICK, REBECCA LINKE, and
 CHRISTOPHER MARINO.

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court accepts Defendant Jordan Fishman’s waiver of appearance [ECF #114] at the

arraignment and conference scheduled for March 23, 2020. Mr. Fishman’s counsel should be

prepared to agree to a schedule for the remainder of the case and to address any issues or

questions that arise.

SO ORDERED.

                                                     _________________________________
Date: March 19, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
